Case 18-28320 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:01:27   Desc
          Statement Accompanying Relief From Stay Page 1 of 6
Case 18-28320 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:01:27   Desc
          Statement Accompanying Relief From Stay Page 2 of 6
Case 18-28320 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:01:27   Desc
          Statement Accompanying Relief From Stay Page 3 of 6
Case 18-28320 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:01:27   Desc
          Statement Accompanying Relief From Stay Page 4 of 6
Case 18-28320 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:01:27   Desc
          Statement Accompanying Relief From Stay Page 5 of 6
Case 18-28320 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:01:27   Desc
          Statement Accompanying Relief From Stay Page 6 of 6
